 

Exhibit 10.17

 

 

CLARIVATE ANALYTICS PLC
2019 INCENTIVE AWARD PLAN

 

 

RESTRICTED SHARE Unit Grant Notice

 

Capitalized terms not specifically defined in this Restricted Share Unit Grant
Notice (the “Grant Notice”) have the meanings given to them in the 2019
Incentive Award Plan (as amended from time to time, the “Plan”) of Clarivate
Analytics Plc (the “Company”).

 

The Company has granted to the participant listed below (“Participant”) the
Restricted Share Units described in this Grant Notice (the “RSUs”), subject to
the terms and conditions of the Plan and the Restricted Share Unit Agreement
attached as Exhibit A (the “Agreement”), both of which are incorporated into
this Grant Notice by reference.

 

Participant:       Grant Date:       Number of RSUs:       Vesting Schedule:

Subject to the terms of the Agreement, including the Participant’s continued
employment with the Company through each applicable vesting date, the RSUs shall
vest as follows:



      Number of RSUs: Vesting Date:                                          
                                                     

 

By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement. Participant has reviewed the
Plan, this Grant Notice and the Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of the Plan, this Grant Notice and the
Agreement. Participant hereby agrees to accept as final and binding all
decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.

 

CLARIVATE ANALYTICS PLC   PARTICIPANT       By:             Name:    Jerre Stead
  [Participant Name] Title: Executive Chairman & CEO    

 



 

 

 

Exhibit A

 

RESTRICTED SHARE UNIT AGREEMENT

 

Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.

 

ARTICLE I.
general

 

Section 1.1            Award of RSUs and Dividend Equivalents.

 

(a)          The Company has granted the RSUs to Participant effective as of the
grant date set forth in the Grant Notice (the “Grant Date”). Each RSU represents
the right to receive one Share as set forth in this Agreement. Participant will
have no right to the distribution of any Shares until the time (if ever) the
RSUs have vested.

 

(b)          The Company hereby grants to Participant, with respect to each RSU,
a Dividend Equivalent for ordinary cash or Share dividends paid to substantially
all holders of outstanding Shares with a record date after the Grant Date and
prior to the date the applicable RSU is settled, forfeited, or otherwise
expires. Each Dividend Equivalent entitles Participant to receive the equivalent
value of any such ordinary cash or Share dividend paid on a single Share.
Dividend Equivalents shall be paid in the form of Shares to Participant on the
date on which the Shares underlying the RSUs are distributed to Participant;
provided that no Dividend Equivalents shall be payable with respect to any RSUs
that are forfeited. In the case of ordinary Share dividends, the number of
Dividend Equivalents will equal the number of Shares Participant would have
received on the applicable dividend payment date with respect to the number of
Shares underlying the unvested RSUs on such date. In the case of ordinary cash
dividends, the number of Dividend Equivalents will equal the number of Shares
the Participant would have received if the amount of cash was reinvested in
Shares on the applicable dividend payment date with respect to the number of
Shares underlying the unvested RSUs on such date. Dividend Equivalents will vest
or be forfeited, as applicable, upon the vesting or forfeiture of the RSU with
respect to which the Dividend Equivalent relates.

 

Section 1.2            No Rights as a Shareholder. Participant shall have no
voting rights or any other rights as a shareholder of the Company with respect
to the RSUs unless and until Participant becomes the record owner of the Shares
underlying the RSUs.

 

Section 1.3          Incorporation of Terms of Plan. The RSUs are subject to the
terms and conditions set forth in this Agreement and the Plan, which is
incorporated herein by reference. In the event of any inconsistency between the
Plan and this Agreement, the terms of the Plan will control.

 

Section 1.4          Unsecured Promise. The RSUs and Dividend Equivalents will
at all times prior to settlement represent an unsecured Company obligation
payable only from the Company’s general assets.

 

ARTICLE II.
VESTING; forfeiture AND SETTLEMENT

 

Section 2.1           Vesting; Forfeiture. The RSUs will vest according to the
vesting schedule in the Grant Notice, except that any fraction of an RSU that
would otherwise be vested will be accumulated and will vest only when a whole
RSU has accumulated. In the event of Participant’s Termination of Service for
any reason other than Participant’s death or Disability, all unvested RSUs will
immediately and automatically be cancelled and forfeited, except as otherwise
determined by the Administrator or provided in a binding written agreement
between Participant and the Company. In the event of Participant’s Termination
of Service due to death or Disability, all unvested RSUs shall become
immediately vested in full and all restrictions shall lapse upon such
Termination of Service. Notwithstanding the foregoing, in the event of the
Participant’s Termination of Service by the Company or any Subsidiary for Cause,
the Administrator, in its discretion, may immediately and automatically cancel
all vested RSUs for no consideration and, in such event, any Shares or any
amounts or benefits arising from the RSUs held by the Participant shall be
returned to the Company.

 



 

 

 

Section 2.2            Settlement.

 

(a)          RSUs and Dividend Equivalents (including any Dividend Equivalent
Account balance) will be paid in Shares at the Company’s option as soon as
administratively practicable after the vesting of the applicable RSU, but in no
event more than sixty (60) days after the RSU’s vesting date. Notwithstanding
the foregoing, the Company may delay any payment under this Agreement that the
Company reasonably determines would violate Applicable Laws until the earliest
date the Company reasonably determines the making of the payment will not cause
such a violation (in accordance with Treasury Regulation Section
1.409A-2(b)(7)(ii)); provided the Company reasonably believes the delay will not
result in the imposition of any additional taxes under Section 409A.

 

ARTICLE III.
TAXATION AND TAX WITHHOLDING

 

Section 3.1           Representation. The Participant is hereby advised to
consult with the Participant’s own tax advisors in respect of any tax
consequences arising in connection with the RSUs and the Dividend Equivalents.

 

Section 3.2            Tax Withholding.

 

(a)          The Company has the right to withhold any applicable federal, state
and local tax that becomes due with respect to the RSUs and the Dividend
Equivalents and take such action as it deems appropriate to ensure that all
applicable withholding, income or other taxes are withheld or collected from the
Participant.

 

(b)          Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the RSUs and the Dividend
Equivalents, regardless of any action the Company or any Subsidiary takes with
respect to any tax withholding obligations that arise in connection with the
RSUs or Dividend Equivalents. Neither the Company nor any Subsidiary makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting, settlement or payment of the RSUs or the
Dividend Equivalents or the subsequent sale of Shares. The Company and the
Subsidiaries do not commit and are under no obligation to structure the RSUs or
Dividend Equivalents to reduce or eliminate Participant’s tax liability.

 

ARTICLE IV.
other provisions

 

Section 4.1           Prohibited Activities. Participant acknowledges and agrees
that the Company and its Subsidiaries are engaged in the highly competitive
business of intellectual property services and consulting, as well as providing
information solutions to assist professionals at every stage of research and
development and ensure they maintain and extract maximum value from their
intellectual assets. The Company’s and its Subsidiaries’ involvement in these
businesses has required and continues to require the expenditure of substantial
amounts of money and the use of skills developed over long periods of time. As a
result of these investments of money, skill and time, the Company and its
Subsidiaries have developed and will continue to develop certain valuable Trade
Secrets and Confidential Information (each as defined below) that are unique to
the Company’s and its Subsidiaries’ businesses and the disclosure of which would
cause the Company and its Subsidiaries great and irreparable harm. These
investments also give the Company and its Subsidiaries a competitive advantage
over companies that have not made comparable investments and that otherwise have
not been as successful as the Company and its Subsidiaries in developing their
businesses. Participant acknowledges and agrees that given Participant’s
position and resultant responsibilities with the Company and its Subsidiaries
and Participant’s access to Trade Secrets and Confidential Information,
Participant has or will become intertwined with the goodwill the Company and its
Subsidiaries have developed, cultivated and maintained within its highly
competitive industry and with its customers and prospective customers and that
Participant’s engaging in any business that is directly competitive with the
Company and its Subsidiaries would cause it great and irreparable harm.
Accordingly and in consideration of and as a condition to the grant of the RSUs,
Participant agrees to the following covenants set forth in this Section 4.1.
Subject to Section 4.2, the Participant’s breach of any of the covenants
contained in this Section 4.1 or any non-competition, non-solicitation,
confidentiality, non-disparagement, assignment of inventions or other
intellectual property agreement to which the Participant may be a party with the
Company or any Subsidiary, in addition to whatever other equitable relief or
monetary damages to which the Company or any Subsidiary may be entitled, shall
result in automatic rescission, forfeiture, cancellation or return of any Shares
(whether or not vested) and any amounts or benefits arising from this Award held
by the Participant.

 



A-2

 

 

(a)           Nondisclosure of Proprietary Information.

 

(i)                 Except in connection with the faithful performance of
Participant’s duties as a Service Provider or pursuant to Section 4.1(a)(iii),
Section 4.1(a)(iv) or Section 4.2, Participant shall, in perpetuity, maintain in
confidence and shall not directly, indirectly or otherwise, use, disseminate,
disclose or publish, or use for Participant’s benefit or the benefit of any
person, firm, corporation or other entity (other than the Company or any
Subsidiary) any Confidential Information or Trade Secrets, or deliver to any
person, firm, corporation or other entity any document, record, notebook,
computer program or similar repository of or containing any such Confidential
Information or Trade Secrets. For purposes of this Agreement, “Confidential
Information” shall mean information that the Company or its Subsidiaries have
obtained in connection with its present or planned business, including
information Participant developed in the performance of Participant’s service as
a Service Provider, the disclosure of which could result in a competitive or
other disadvantage to the Company or its Subsidiaries. “Confidential
Information” includes some of the Company’s and its Subsidiaries’ most valuable
assets, such as: innovations, inventions and ideas, including patentable or
copyrightable subject matter; pricing policies; business plans and outlooks;
brand formulations; nonpublic financial results; new product developments or
plans; customer lists; author or consultant contracts; subscription lists;
software or computer programs; merger, acquisition or divestiture plans;
personnel acquisition plans or major management changes; and Trade Secrets (as
defined below). Confidential Information includes all information received by
the Company or its Subsidiaries under an obligation of confidentiality to
another person or entity. The Participant and the Company and its Subsidiaries
hereby stipulate and agree that, as between them, any item of Confidential
Information or Trade Secrets is important, material and confidential and affects
the successful conduct of the businesses of the Company and its Subsidiaries
(and any successor or assignee of the Company and its Subsidiaries).
Notwithstanding the foregoing, Confidential Information shall not include any
information that (i) has been published or is in the future published in a form
generally available to the public, (ii) is or becomes publicly available or
(iii) has become or becomes public knowledge prior to the date Participant
proposes to disclose or use such information; provided that such publishing or
public availability or knowledge of the Confidential Information shall not have
resulted from Participant directly or indirectly breaching Participant’s
obligations under this Section 4.1(a) or any other similar provision by which
Participant is bound. For the purposes of the previous sentence, Confidential
Information will not be deemed to have been published or otherwise disclosed
merely because individual portions of the information have been separately
published, but only if material features comprising such information have been
published or become publicly available. For purposes of this Agreement, “Trade
Secrets” shall mean all forms and types of financial, business, scientific,
technical, economic or engineering information, including patterns, plans,
compilations, program devices, formulas, designs, prototypes, methods,
techniques, processes, procedures, programs or codes, whether tangible or
intangible, and whether or how stored, compiled or memorialized physically,
electronically, graphically, photographically or in writing by the Company or
its Subsidiaries. The Company confirms, and Participant understands, that the
Company or a Subsidiary is the owner of its Trade Secrets, that the Company or
its Subsidiary has taken reasonable steps, under the circumstances, to protect
and maintain the secrecy of its Trade Secrets, and that the Company or its
Subsidiary derives economic value, both tangible and intangible, from its Trade
Secrets.

 



A-3

 

 

(ii)               Upon the Participant’s Termination of Service for any reason,
Participant will promptly deliver to the Company all correspondence, drawings,
manuals, letters, notes, notebooks, reports, programs, plans, proposals,
financial documents, or any other documents or property concerning the Company’s
or any Subsidiary’s customers, business plans, marketing strategies, products,
property or processes.

 

(iii)             Participant may respond to a lawful and valid subpoena or
other legal process but shall (i) give the Company the earliest possible notice
thereof, (ii) as much in advance of the return date as possible, make available
to the Company and its counsel the documents and other information sought and
(iii) assist such counsel at the Company’s expense in resisting or otherwise
responding to such process, in each case, to the extent permitted by Applicable
Laws or rules.

 

(iv)              Nothing in this Agreement shall prohibit Participant from (i)
disclosing information and documents when required by law, subpoena or court
order (subject to the requirements of Section 4.1(a)(iii) above), (ii)
disclosing information and documents to Participant’s attorney or financial or
tax advisor for the purpose of securing legal, financial or tax advice, (iii)
disclosing Participant’s post-service restrictions in this Agreement in
confidence to any potential new service recipient, or (iv) retaining, at any
time, Participant’s personal correspondence, Participant’s personal contacts and
documents related to Participant’s own personal benefits, entitlements and
obligations.

 

(b)          Inventions. All rights to discoveries, inventions, improvements,
innovations, ideas, designs, copyrightable materials, trademarks, and other
technology and rights (including all data and records pertaining thereto)
related to the business of the Company or any Subsidiary, whether or not
patentable, copyrightable, registrable as a trademark, or reduced to writing,
that Participant may discover, invent or originate either alone or with others
and whether or not during working hours or by the use of the facilities of the
Company or any Subsidiary during the period in which Participant is a Service
Provider (the “Term”), and if based on Confidential Information, after the Term
(“Inventions”), shall be the exclusive property of the Company and, to the
maximum extent permitted by Applicable Laws, shall be deemed “works made for
hire” as the term is used in the United States Copyright Act or other Applicable
Laws. To the extent that any Invention is not deemed a “work made for hire” or
Participant otherwise retains any right, title or interest with respect to any
Invention, Participant hereby irrevocably assigns and otherwise transfers to the
Company the entire worldwide right, title, and interest in and to such
Inventions. Participant shall promptly disclose all such Inventions to the
Company and shall execute at the Company’s request any assignments or other
documents the Company may deem reasonably necessary to protect or perfect its
rights therein. Upon reasonable request, Participant shall assist the Company,
at the Company’s expense (but without further or additional compensation), in
obtaining, defending and enforcing the Company’s rights in the Inventions.
Participant hereby appoints the Company as Participant’s attorney-in-fact to
execute on Participant’s behalf any assignments or other documents reasonably
deemed necessary by the Company to protect or perfect its rights to any
Inventions.

 



A-4

 

 

(c)           Non-Competition and Non-Solicitation. Participant acknowledges and
agrees that Participant will be subject to the covenants as set forth in the
non-competition and non-solicitation agreement entered into by and between
Participant and the Company or its Subsidiary (the “Non-Competition and
Non-Solicitation Agreement”), which is incorporated herein by reference.
Notwithstanding the foregoing, if Participant is a resident of any jurisdiction
where the covenants contained in the Non-Competition and Non-Solicitation
Agreement are not enforceable against Participant or are void as a matter of
law, in each case, under Applicable Laws of such jurisdiction, Participant shall
not be subject to such covenants contained in the Non-Competition and
Non-Solicitation Agreement.

 

(d)           Non-Disparagement. Subject to Section 4.2, the Participant agrees,
during the Term and following the Participant’s Termination of Service, to
refrain from Disparaging (as defined below) the Company and its Subsidiaries,
including, without limitation, any of the Company’s services, technologies or
practices, or any of their directors, officers, agents, representatives or
stockholders, either orally or in writing. Nothing in this paragraph shall
preclude Participant from making truthful statements that are reasonably
necessary to comply with Applicable Laws, regulation or legal process, or to
defend or enforce Participant’s rights under this Agreement. For purposes of
this Agreement, “Disparaging” means making remarks, comments or statements,
whether written or oral, that impugn the character, integrity, reputation or
abilities of the person being disparaged.

 

Section 4.2            Whistleblower Protection; Defend Trade Secrets Act.

 

(a)          Nothing in this Agreement or otherwise limits the Participant’s
ability to communicate directly with and provide information, including
documents, not otherwise protected from disclosure by any Applicable Laws or
privilege to the Securities and Exchange Commission (the “SEC”), any other
federal, state or local governmental agency or commission (“Government Agency”)
or self-regulatory organization regarding possible legal violations, without
disclosure to the Company. The Company may not retaliate against the Participant
for any of these activities, and nothing in this Agreement requires the
Participant to waive any monetary award or other payment that the Participant
might become entitled to from the SEC or any other Government Agency or
self-regulatory organization.

 

(b)          Further, nothing in this Agreement precludes the Participant from
filing a charge of discrimination with the Equal Employment Opportunity
Commission or a like charge or complaint with a state or local fair employment
practice agency. However, once this Agreement becomes effective, the Participant
may not receive a monetary award or any other form of personal relief from the
Company in connection with any such charge or complaint that the Participant
filed or is filed on the Participant’s behalf.

 

(c)           Pursuant to the Defend Trade Secrets Act of 2016, the parties
hereto acknowledge and agree that the Participant shall not have criminal or
civil liability under any federal or state trade secret law for the disclosure
of a trade secret that (i) is made (A) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney and
(B) solely for the purpose of reporting or investigating a suspected violation
of law; or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. In addition and without
limiting the preceding sentence, if the Participant files a lawsuit for
retaliation by the Company for reporting a suspected violation of law as
contemplated by the preceding sentence, the Participant may disclose the
relevant trade secret to his attorney and may use such trade secret in the
ensuing court proceeding, if the Participant (X) files any document containing
such trade secret under seal and (Y) does not disclose such trade secret, except
pursuant to court order.

 



A-5

 

 

Section 4.3            Data Protection. Participant acknowledges and agrees that
the Company and any other third-party administrator designated by the Company to
maintain the Plan through an electronic system may process sensitive and
personal data of Participant in connection with the administration and
maintenance of the Plan, including: Participant’s name, address, telephone
number, e-mail address, tax identification number, family size, marital status,
sex, beneficiary information, emergency contacts, passport or visa information,
language skills, driver’s license information, birth certificate or employee
identification information. The lawful persons for whom the Participant's
personal data are intended and with whom such personal data may be shared are
the Company, the third-party administrator designated by the Company to maintain
the Plan through an electronic system (as selected by the Company from time to
time), legal counsel to the Company (as selected by the Company from time to
time), the Company’s accountants (as selected by the Company from time to time)
and any other person that the Company may find in its administration or
maintenance of the Plan to be appropriate. For additional information regarding
how the Company may collect, use and process Participant’s personal data and the
manner in which the Company does so, Participant shall refer to Clarivate
Analytics Employee Privacy Notice.

 

Section 4.4            Third Party Administrator; Electronic Delivery. The
Company may, in its sole discretion, decide to deliver any documents related to
the RSUs to Participant by electronic means or request Participant’s consent to
participate in the Plan by electronic means. Participant consents to receive any
such documents by electronic delivery and, if requested by the Company, agrees
to participate in the Plan through an online or electronic system established
and maintained by the Company or a third-party administrator designated by the
Company.

 

Section 4.5           Adjustments. Participant acknowledges that the RSUs, the
Shares subject to the RSUs and the Dividend Equivalents are subject to
adjustment, modification and termination in certain events as provided in this
Agreement and the Plan.

 

Section 4.6            Notices. Any notice to be given under the terms of this
Agreement to the Company must be in writing and addressed to the Company in care
of the Company’s Secretary at the Company’s principal office or the Secretary’s
then-current email address or facsimile number. Any notice to be given under the
terms of this Agreement to Participant must be in writing and addressed to
Participant at Participant’s last known mailing address, email address or
facsimile number in the Company’s personnel files. By a notice given pursuant to
this Section 4.6, either party may designate a different address for notices to
be given to that party. Any notice will be deemed duly given when actually
received, when sent by email, when sent by certified mail (return receipt
requested) and deposited with postage prepaid in a post office or branch post
office regularly maintained by the United States Postal Service, when delivered
by a nationally recognized express shipping company or upon receipt of a
facsimile transmission confirmation.

 

Section 4.7            Titles. Titles are provided herein for convenience only
and are not to serve as a basis for interpretation or construction of this
Agreement.

 

Section 4.8           Conformity to Securities Laws. Participant acknowledges
that the Plan, the Grant Notice and this Agreement are intended to conform to
the extent necessary with all Applicable Laws and, to the extent Applicable Laws
permit, will be deemed amended as necessary to conform to Applicable Laws.

 

Section 4.9           Successors and Assigns. The Company may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
will inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer set forth in the Plan, this Agreement will be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 



A-6

 

 

Section 4.10          Transfer of Shares. If Participant is or becomes a party
to the Company Amended and Restated Shareholders Agreement dated as of January
14, 2019 (as may be amended from time to time) (the “Shareholders Agreement”),
any Shares delivered under this Agreement, including Dividend Equivalents paid
in the form of Shares, shall not be subject to Section 3.1 of the Shareholders
Agreement, and instead such Shares shall be fully saleable, assignable,
transferable and alienable by Participant.

 

Section 4.11          Limitations Applicable to Section 16 Persons.
Notwithstanding any other provision of the Plan or this Agreement, if
Participant is subject to Section 16 of the Exchange Act, the Plan, the Grant
Notice, this Agreement, the RSUs and the Dividend Equivalents will be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3) that are
requirements for the application of such exemptive rule. To the extent
Applicable Laws permit, this Agreement will be deemed amended as necessary to
conform to such applicable exemptive rule.

 

Section 4.12          Entire Agreement. The Plan, the Grant Notice and this
Agreement (including any exhibit hereto) constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and Participant with respect to the subject matter hereof, except
for the Non-Competition and Non-Solicitation Agreement.

 

Section 4.13         Agreement Severable. If any provision of the Grant Notice
or this Agreement is declared or found to be illegal, unenforceable or void, in
whole or in part, then the parties hereto shall be relieved of all obligations
arising under such provision, but only to the extent that it is illegal,
unenforceable or void, it being the intent and agreement of the parties hereto
that the Grant Notice and this Agreement shall be deemed amended by modifying
such provision to the extent necessary to make it legal and enforceable while
preserving its intent or, if that is not possible, by substituting therefor
another provision that is legal and enforceable and achieves the same
objectives. The illegality, unenforceability or invalidity of any provision of
the Grant Notice or this Agreement shall not affect the legality, enforceability
or validity of any other provision of the Grant Notice or this Agreement.

 

Section 4.14         Limitation on Participant’s Rights. Participation in the
Plan confers no rights or interests other than as herein provided. This
Agreement creates only a contractual obligation on the part of the Company as to
amounts payable and may not be construed as creating a trust. Neither the Plan
nor any underlying program, in and of itself, has any assets. Participant will
have only the rights of a general unsecured creditor of the Company with respect
to amounts credited and benefits payable, if any, with respect to the RSUs and
Dividend Equivalents, and rights no greater than the right to receive cash or
the Shares as a general unsecured creditor with respect to the RSUs and Dividend
Equivalents, as and when settled pursuant to the terms of this Agreement.

 

Section 4.15          Not a Contract of Employment. Nothing in the Plan, the
Grant Notice or this Agreement confers upon Participant any right to continue in
the employ or service of the Company or any Subsidiary or interferes with or
restricts in any way the rights of the Company and its Subsidiaries, which
rights are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, with or without Cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or a Subsidiary and Participant.

 

Section 4.16          Not Salary, Pensionable Earnings or Base Pay. The
Participant acknowledges that the RSUs shall not be included in or deemed to be
a part of (a) salary, normal salary or other ordinary compensation, (b) any
definition of pensionable or other earnings (however defined) for the purpose of
calculating any benefits payable to or on behalf of the Participant under any
pension, retirement, termination or dismissal indemnity, severance benefit,
retirement indemnity or other benefit arrangement of the Company or any
Subsidiary or (c) any calculation of base pay or regular pay for any purpose.

 



A-7

 

 

Section 4.17          No Right to Future Awards. Any Award granted under the
Plan shall be a one-time Award that does not constitute a promise of future
grants. The Company, in its sole discretion, maintains the right to make
available future grants under the Plan.

 

Section 4.18         Governing Law. All matters arising out of or relating to
this Agreement and the transactions contemplated hereby, including its validity,
interpretation, construction, performance and enforcement, shall be governed by
and construed in accordance with the internal laws of the State of Delaware,
without giving effect to its principles of conflict of laws.

 

Section 4.19         Counterparts. The Grant Notice may be executed in one or
more counterparts, including by way of any electronic signature, subject to
Applicable Laws, each of which will be deemed an original and all of which
together will constitute one instrument.

 

* * * * *

 



A-8

 